Citation Nr: 9935423	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  98-19 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a disability rating higher than 30 percent for 
post-traumatic stress disorder (PTSD), on appeal from the 
initial grant of service connection.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


REMAND

The veteran had active military service from October 1967 to 
October 1969.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana, which, in pertinent 
part, granted service connection for PTSD, with assignment of 
a 30 percent disability rating. 

Additional evidentiary development is needed prior to further 
disposition of the veteran's claim. 

First, it appears as if the veteran's complete treatment 
records have not been associated with the claims file.  VA 
records are considered part of the record on appeal as they 
are within VA's constructive possession.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  It is unclear 
whether there are additional VA records that need to be 
obtained.  The veteran has consistently stated that he 
receives "treatment" at the VA Medical Center in New 
Orleans, without specifying for which medical disorder.  The 
most recent treatment records from that facility are dated in 
November 1997, but they do not show psychiatric treatment.  
The veteran has subsequently stated that he continues to 
receive VA treatment.  See September 1998 notice of 
disagreement.  Therefore, the RO must obtain any of the 
veteran's VA records for treatment since November 1997.

Second, it is also unclear whether the veteran is receiving 
any private psychiatric treatment.  Upon VA examination in 
1998, he stated that he was "seeing a psychiatrist."  The 
RO should ask the veteran if he is receiving treatment from 
any private physician(s) for his PTSD, and, if so, he should 
submit a release so that his actual treatment records can be 
requested.  If any request for records is unsuccessful, the 
veteran should be informed that any records concerning 
psychiatric treatment would be relevant to his claim for a 
higher rating.  It is important that his actual treatment 
records be presented.  He should be told that it is his 
responsibility to present evidence in support of his claim, 
and he should be offered an opportunity to obtain and present 
such records if he wants them to be considered in connection 
with his claim.  38 C.F.R. § 3.159(c) (1999); see also 
38 U.S.C.A. § 5103(a) (West 1991). 

Third, it is also not clear from the evidence of record 
whether the veteran is receiving Social Security disability 
benefits.  During the 1996 VA psychiatric examination, he 
stated that he was receiving SSI (Supplemental Security 
Income benefits).  The RO should ask the veteran if he is 
receiving disability benefits due to his PTSD, and, if so, 
the RO should request such records.  See Hayes v. Brown, 9 
Vet. App. 67, 74 (1996) (VA is required to obtain evidence 
from the Social Security Administration, including decisions 
by the administrative law judge, and give the evidence 
appropriate consideration and weight). 

Fourth, it is necessary to provide the veteran an additional 
VA psychiatric examination because the Board does not have 
sufficient evidence upon which to decide this claim.  It is 
unclear whether any of the veteran's social and occupational 
impairment is attributable to nonservice-connected disorders.  
In addition to his service-connected PTSD, the medical 
evidence shows that the veteran has other psychiatric 
disorders (i.e., chronic dysthymia and recurrent major 
depressive disorder).  Since the nonservice-connected 
conditions may be contributing to the social and industrial 
impairment that the veteran is experiencing, it is essential 
that an attempt be made to separate the effects of the 
veteran's service-connected PTSD from his other psychiatric 
disorders so that the appropriate disability rating may be 
assigned.  Therefore, in order to assure that VA's statutory 
obligation to assist the veteran is fulfilled, an examination 
is required.  See Waddell v. Brown, 5 Vet. App. 454, 456-57 
(1993) (the Board's evaluation cannot be fully informed 
without an examination thoroughly describing the degree of 
disability attributable to the veteran's service-connected 
psychiatric disorder as opposed to diagnosed, nonservice-
connected psychiatric disorder(s)); see also Shoemaker v. 
Derwinski, 3 Vet. App. 248, 254-55 (1992).

Accordingly, this case is REMANDED for the following:

1.  Obtain and associate with the claims 
file the veteran's complete medical 
records for all hospitalization and 
outpatient treatment from November 1997 
to the present from the VA Medical Center 
in New Orleans. 

2.  Ask the veteran to submit appropriate 
release forms for any private physician 
or facility that has treated him for his 
PTSD.  Request actual treatment records 
from any identified physician or 
facility, and associate all requests with 
the claims file.  If any request for 
private medical records is unsuccessful, 
advise the veteran that his actual 
treatment records are important to his 
claim and that it is his responsibility 
to submit them.  See 38 C.F.R. § 3.159(c) 
(1999).  Allow him an appropriate period 
of time within which to respond.

3.  Ask the veteran if he is receiving 
disability benefits from the Social 
Security Administration due to his PTSD.  
If he responds affirmatively, request his 
medical and adjudication records from the 
Social Security Administration.  The 
letter requesting such records should 
include a citation to appropriate legal 
authority requiring that other Federal 
agencies provide such information as the 
Secretary may request for the purposes of 
determining eligibility for or amount of 
benefits.  See 38 U.S.C.A. § 5106 (West 
1991).  Associate all correspondence and 
any records received with the claims 
file.

4.  After obtaining as many of the above 
records as possible (i.e. VA, private 
and/or Social Security records, as 
appropriate), schedule the veteran for a 
VA psychiatric examination.  It is very 
important that the examiner be provided 
an opportunity to review the claims 
folder and a copy of this remand prior to 
the examination.  The examiner should 
indicate in the reports that the claims 
file was reviewed.  The examiner must 
provide a complete rationale for all 
conclusions and opinions.

All necessary tests and studies should be 
conducted in order to ascertain the 
severity of the veteran's service-
connected PTSD.  It is requested that a 
Global Assessment of Functioning (GAF) 
score be assigned consistent with the 
American Psychiatric Association:  
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-
IV), including an explanation of what the 
assigned code means. 

Second, it is requested that the VA 
examiner discuss the prior medical 
evidence regarding the veteran's service-
connected PTSD and reconcile any 
contradictory evidence regarding the 
level of the veteran's occupational 
impairment and any prior medical findings 
such as GAF scores. 

After review of the claims file, 
including the VA examination reports from 
1996 and 1998, the examiner should render 
a medical opinion as to which of the 
veteran's symptomatology and/or social 
and occupational impairment is 
attributable to the service-connected 
PTSD as opposed to any nonservice-
connected conditions (i.e., chronic 
dysthymia and recurrent major 
depression).  If it is impossible to 
distinguish the symptomatology and/or 
social and occupational impairment due to 
the nonservice-connected condition(s), 
the examiner should so indicate.

5.  Following completion of the above, 
review the claims folder and ensure that 
the examination report includes fully 
detailed descriptions of all opinions 
requested.  If it does not, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (1999).

6.  After completion of the above 
evidentiary development, readjudicate the 
veteran's claim, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  The RO should review the 
evidence of record at the time of the 
June 1998 rating decision that was 
considered in assigning the original 
disability rating for the veteran's PTSD, 
then consider all the evidence of record 
to determine whether the facts show that 
the veteran was entitled to a higher 
disability rating for this condition at 
any period of time since his original 
claim.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

If the benefit sought on appeal remains 
denied, provide the veteran and his 
representative a supplemental statement 
of the case.  The SSOC must correctly 
identify the issue as on appeal from the 
initial grant of service connection.  
Allow an appropriate period for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to obtain additional 
information.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 1999).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


